The Honorable Ben Allen State Senator P.O. Box 2635 Little Rock, AR  72203
Dear Senator Allen:
This is in response to your request for an opinion with regard to the University of Arkansas' practice of issuing decals which are placed on the windshield of automobiles authorized to park in its facilities.  You have asked whether this practice violates state law.
Of relevance to your inquiry is Arkansas Code Annotated 27-37-304. While placement of the decals on windshields is not per se unlawful, subsection (a)(1)(A) of 27-37-304 must be considered. This provision states:
    It is unlawful for any person to operate a motor vehicle which has any substance or material, except rearview mirrors and decals required by law, attached to the windshield at any point more than four and one-half inches (4 1/2") above the bottom of the windshield.
Thus, it is my opinion that the practice of issuing decals which are affixed to the windshield of authorized vehicles is not contrary to state law so long as A.C.A. 27-37-304(a)(1)(A) is not violated.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.